NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1596
                                      ___________

        OLIVER VAUGHN:DOUCE, Al Dey Consul Inpropria Persona, Sui Juris
                                       Appellant

                                             v.

      NEW JERSEY DIVISION OF CHILD PROTECTION AND PERMANENCY;
      MADELIN F. EINBINDER; KERI POPKIN; MELISA H. RASKA; MICHELE
    SCENNA; MORGAN KOWSKY; ALEXIS POLLOCK; KEITH MILLER; CARINA
    SHORTINO; PAMELA PETERSON; KENNETH MCTIGUE; DR. PUGLIA; LORI
     LESSIN, PSY; DEPARTMENT OF CHILDREN AND FAMILIES; TOMS RIVER
                                 HOSPITAL
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:20-cv-02619)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                   August 4, 2021
              Before: CHAGARES, PHIPPS, and COWEN, Circuit Judges

                             (Opinion filed: August 4, 2021)
                                       _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Appellant Oliver Vaughn:Douce, proceeding pro se, appeals from the order

dismissing his action in the District Court for lack of subject-matter jurisdiction. We will

affirm.

          Appellant, a New York resident, initiated this action in the District Court by filing

a document nominally requesting a writ of habeas corpus pursuant to 28 U.S.C. §§ 2242

and 2243, purportedly on behalf of his minor daughter. He alleged that in June 2019,

having not heard from his daughter’s mother in over a year, he investigated and learned

that the mother had died in October 2018. He then tried to locate his daughter, who was

eight years old at the time, and discovered that Defendant New Jersey Division of Child

Protection and Permanency (“NJDCPP”), had put her in a temporary living placement.

According to Appellant’s allegations and filed exhibits, immediately following the

mother’s death, NJDCPP conducted an investigation and, as part of that investigation,

attempted to contact Appellant, but was unsuccessful in those attempts. The investigation

noted that efforts would be made to contact him and other available relatives who could

be assessed for possible placement for the child. Days after the mother’s death, NJDCPP

filed a complaint in state court naming both parents as defendants and requesting an order

granting NJDCPP care and custody of the child on account of parental neglect. The

complaint noted that Appellant’s whereabouts were unknown and that NJDCPP was

trying to contact him. Appellant eventually became aware of the proceedings and began

litigating in state-court, representing himself. Following a January 2020 permanency
                                                2
hearing, a state court accepted a plan of termination of Appellant’s parental rights and

determined that adoption was appropriate and acceptable for the child.1 The order further

stated that the child would continue in a placement outside the home, and that by a date in

March 2020, NJDCPP should file to terminate Appellant’s parental rights, and file for its

own kinship legal guardianship or arrange to have the adoption complaint filed with the

court by a date certain. Appellant thereafter filed a motion for leave to file an

interlocutory appeal, which NJDCPP opposed in February 2020. It is unclear if and how

that motion was resolved, or whether the proceedings have concluded. Another exhibit

filed by Appellant, dated May 12, 2020, stated that a case management conference in

preparation for trial had been scheduled for June 25, 2020.

       In this case, which Appellant initiated in March 2020, Appellant alleged that his

daughter was being held in an “illegal action for private financial gain” by NJDCPP,

which was holding her “for ransom, attempting to use [a] psychologist to fabricate a

report to the[ir] benefit to prolong, in order to assure[] the[ir] profit.” Appellant appeared

to attempt to bring state-law claims, as well as federal constitutional claims. In his initial

filing, and subsequent filings, he requested injunctive relief in the form of custody of his

daughter. In one filing he also indicated that he was seeking $20 million in damages.




1
 The state-court order provided by Appellant references a section of the order that
provides the rationale for its decision; however, Appellant appears to have omitted the
page of the order containing that section.
                                             3
       The District Court screened the case pursuant to 28 U.S.C. § 1915 and dismissed

the action for lack of jurisdiction. The District Court held in the alternative that if it did

have jurisdiction, the Court would have abstained from hearing the case, pursuant to

Younger v. Harris, 401 U.S. 37 (1971).

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s dismissal of Appellant’s action for lack

of subject-matter jurisdiction, see Freidrich v. Davis, 767 F.3d 374, 377 (3d Cir. 2014),

and also exercise plenary review over the question whether the requirements for

abstention have been satisfied, see Miller v. Mitchell, 598 F.3d 139, 145-46 (3d Cir.

2010). We may affirm the court’s decision on any basis supported by the record. See

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       As the District Court concluded, to the extent that Appellant sought habeas relief

for his daughter, the Court lacked jurisdiction because placement in foster care does not

qualify as “custody” for purposes of habeas corpus jurisprudence. Cf. Lehman v.

Lycoming Cnty. Children’s Servs. Agency, 458 U.S. 502, 510-11 (1982).

       The District Court also concluded that, to the extent Appellant brought civil rights

claims challenging state-court decisions regarding parental, custodial, and related rights,

the Court lacked subject-matter jurisdiction over those claims pursuant to the domestic

relations exception. “The Supreme Court has long recognized a domestic relations

exception to federal diversity jurisdiction.” Matusow v. Trans-County Title Agency,

LLC, 545 F.3d 241, 245 (3d Cir. 2008) (citing Ankenbrandt v. Richards, 504 U.S. 689,
                                               4
693-94 (1992)). This exception encompasses “cases involving the issuance of a divorce,

alimony, or child custody decree.” Ankenbrandt, 504 U.S. at 704.

       To the extent that these claims were brought under state law and sought to invoke

the District Court’s federal diversity jurisdiction, see 28 U.S.C. § 1332, we agree with the

District Court that the claims would be barred by the domestic relations exception

because Appellant asserted them as a means to challenge child-custody proceedings and

decisions in state court, see Matusow, 545 F.3d at 244-45.

       However, we have held that, “[a]s a jurisdictional bar, the domestic relations

exception does not apply to cases arising under the Constitution or laws of the United

States.” See McLaughlin v. Pernsley, 876 F.2d 308, 312-13 (3d Cir. 1989) (internal

citation and quotation marks omitted). Thus, to the extent that Appellant’s claims alleged

federal constitutional violations, which invoke federal question jurisdiction, see 28

U.S.C. § 1331, the District Court erred in concluding that the claims were barred by the

domestic relations exception.

       As noted, the District Court alternatively concluded that it would abstain under

Younger in light of the ongoing state-court proceedings. Younger abstention dictates

that “[w]hen there is a parallel state criminal proceeding, federal courts must refrain from

enjoining the state prosecution.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72

(2013). In Sprint, the Supreme Court noted that Younger has been extended to certain

“civil enforcement proceedings,” and cited as an example a case involving “state-initiated

proceedings to gain custody of children allegedly abused by their parents”. See id. at 79
                                             5
(citing Moore v. Sims, 442 U.S. 415, 419-20 (1979)). Because Appellant’s allegations

and state-court exhibits establish that NJDCPP, a state agency, conducted an

investigation and initiated the proceedings by filing a formal complaint against him to

terminate his parental rights in favor of NJDCPP as legal guardian for purposes of

pursuing adoption for the child, we agree that this case falls within the civil-enforcement-

proceedings extension of Younger abstention. Cf. id. at 80 (rejecting the application of

Younger and noting that a private corporation, rather than the state, initiated the action,

and that no state authority conducted an investigation or lodged a formal complaint).

Therefore, we will affirm.




                                              6